         Case 5:19-cv-05811-KSM Document 16 Filed 06/02/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WILLIAM SCHAFFHOUSER,                                     CIVIL ACTION

        Plaintiff,
                                                           NO. 19-5811-KSM
        v.

 TRANSEDGE TRUCK CENTERS, et al.,

        Defendants.



                                              ORDER

       AND NOW, this 2nd day of June, 2020, upon consideration of Defendants Transedge

Truck Centers’ and John Martin’s Motion to Dismiss Counts II, III, and IV (Doc. No. 6), Plaintiff

William Schaffhouser’s response brief (Doc. Nos. 7, 8), and Defendants’ reply brief (Doc. No. 9),

and for the reasons set forth in the Memorandum, it is ORDERED that:

       (1) The Motion to Dismiss Counts II, III, and IV (Doc. No. 6) is GRANTED.

       (2) Counts II and IV are DISMISSED WITHOUT PREJUDICE.

       (3) Count III is DISMISSED WITH PREJUDICE.

IT IS SO ORDERED.

                                                    /s/KAREN SPENCER MARSTON
                                                    _____________________________
                                                    KAREN SPENCER MARSTON, J.
